Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 July 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
“a driver system for moving the olfactory attractant through the delivery system from the receptacle to said locations” in claim 1, and as further defined in claims 2 & 3; 
“wherein the driver system comprises means for pressurizing an olfactory attractant…” in claim 2, defined as “a pump,” page 10;
“wherein the driver system comprises means for providing an under to an olfactory attractant…” in claim 3, defined as “a suction system,” page 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Objections
Claims 5-6 are objected to because of the following informalities:  
For claim 5, “wherein the delivery system includes” should be amended to --further includes--, since this is additional structure not previously claimed. 
Further for claim 5, “a coupling configured for said delivery system being coupled to at least one cage” should be amended to -- a coupling between said delivery system and…--.
Further for claim 5, “the cage(s)” should be amended to --the at least one cage--.
For claim 6, “wherein the delivery system comprises” should be amended to --further comprises--, since this is additional structure not previously claimed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Below is a list of errors, not considered to be an all-inclusive list:
RE Claims 1-3 & 7, the multitude of uses of the phrase “such as” renders each claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
It is imperative that each permutation of “and/or” be enabled by the instant specification for use together. 
RE Claim 1, the explicit use of “tubes, pipes, and ducts” together is not found; since these are synonymous in the instant invention, it is unclear what distinction is intended by the Applicant. Note, for illustration, definitions from Macmillan Dictionary: “pipe: a tube that carries liquid or gas from one place to another” and “duct: a pipe or tube in a building that carries 
RE Claims 2-3, the presence of both “means for pressurizing/ providing under pressure an olfactory attractant and a source of olfactory attractant” is not supported by the instant specification.
RE Claim 5, the phrase “a location where ovipositioning is desired” appears to be double-including that aspect of claim 1, line 7; it is unclear whether these locations are the same or distinct. 
RE claims 6 & 8, the phrases “in particular” and “preferably,” interpreted as synonymous with “for example,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Further RE Claim 8, the use of the phrase “tens to thousands of outlets” renders the claim vague and indefinite since the range is open-ended, not providing a clear picture of the metes and bounds of the claimed structural requirements.
This is not considered to be an all-inclusive list, and the disclosure should be reviewed for clarity and consistency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1 & 5-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Vargas et al. (US 4594964), hereinafter referred to as “Vargas.”
For Claim 1, Vargas discloses a distribution system for distributing an olfactory attractant that stimulates ovipositioning of insects (title, disclosure), comprising: 
- at least one central receptacle (water source), such as a container, for containing olfactory attractant and/or for containing a source of olfactory attractant (wherein the water source is provided at a humidity 80-100% for evaporation and also at a flushing rate for flushing eggs, Column 2, lines 34-61); 
- a delivery system (each tube 3) comprising tubes, pipes and/or ducts (each tube 3), wherein said tubes, pipes and/or ducts are coupled to the receptacle (via openings 2, Fig. 1) and ending at locations where ovipositioning is desired (each tube 3 extends into one half of the cage, separated by screen 10; each portion of the cage forming a desired location), for delivering a liquid (water, as described) or gas (humidity) from the receptacle to said locations (the evaporation and flushing functions described throughout the specification, including Col. 3, lines 42-56); and 
- a driver system for moving the olfactory attractant through the delivery system from the receptacle to said locations (used in the steps of providing the humidity 80-100% and during the step of flushing the eggs).
For Claim 5, Vargas discloses the distribution system according to claim 1, and Vargas further discloses wherein the delivery system comprises a coupling configured for said delivery system being coupled to at least one cage, the cage(s) comprising or forming a location where ovipositioning is desired (each half of the cage 1 being the claimed “cage,” such that the 
For Claim 6, Vargas discloses the distribution system according to claim 1, and Vargas further discloses wherein the delivery system comprises valves (valve 12 on each tube 3), in particular controllable valves.
For Claim 7, Vargas discloses the distribution system according to claim 1, and Vargas further discloses wherein the receptacle such as a container comprises an olfactory attractant and/or comprises a source of an olfactory attractant (the water source serves as the source of the olfactory attractant, as discussed above).
For Claim 8, Vargas discloses the distribution system according to claim 1, and Vargas further discloses wherein the delivery system is provided with tens to thousands of outlets for delivering olfactory attractant at the locations where ovipositioning is desired, preferably between 100 and 1000 outlets (where the figures must be used for what they reasonably represent, the top row of openings formed in tube 3 is provided with 74 individual openings; there being approximately the same number in each row, 11 rows total, totals approximately 814 openings, meeting the claimed limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as disclosed by Vargas or, in the alternative, under 35 U.S.C. 103 as obvious over Vargas in view of Gaugler (US6474259).
For Claim 2, Vargas discloses the distribution system according to claim 1, and Vargas implies wherein the driver system comprises means for pressurizing an olfactory attractant (in order to provide the water source at 80-100% humidity for the evaporation, and thus, attraction of the flies to the water within tube 3) and/or a source of olfactory attractant contained in the receptacle, such as a pump, coupled to the receptacle.
However, if Vargas does not disclose a means for pressurizing an olfactory attractant, then means for pressurizing an olfactory attractant are well known in the art. 
Gaugler, like prior art above, teaches a device for breeding insects (title, disclosure), further comprising a means for pressurizing water as an olfactory attractant (wherein the water is provided to the collection system, and thus through the device via “external pressure” Col. 6, lines 51-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the water supply of Vargas with an external source of pressure (i.e. pump) as taught by Gaugler, in order to provide the appropriate amount and flow 

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vargas in view of Gaugler (US6474259).
For Claim 3, Vargas discloses the distribution system according to claim 1.
Vargas is silent to wherein the driver system comprises means for providing an under pressure to an olfactory attractant and/or to a source of olfactory attractant contained in the receptacle, such as a suction system arranged at the locations where ovipositioning is desired.
However, suction devices for movement of water are well known in the art. 
Gaugler, like prior art above, teaches a device for breeding insects (title, disclosure), further comprising a means for providing an under pressure to water as an olfactory attractant (Gaugler contemplates both “external pressure” and “suction” as solutions for providing water to and from the device, Col. 6, lines 51-59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the water supply of Vargas with a suction system as taught by Gaugler, in order to aid in the “flushing” portion of the intended use of Vargas; in other words, suction is a well-known solution for the collection of insect eggs, as required by the step of flushing the eggs out of the tubes 3, Vargas.
For Claim 4, Vargas discloses the distribution system according to claim 1.
Vargas is silent to wherein the delivery system has a tree structure [as defined on page 16 of the instant specification].
However, branched water pipes are well known in the art. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the water supply of Vargas with a branched pipe system as taught by Gaugler, in order to provide water to both tube 3, Vargas in an automated fashion, as contemplated in Vargas, Col. 2, lines 30-32 & Col 5., lines 5-10.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Special attention is drawn to the disclosures of Courtright (US20140020630), Aldana et al. (US 20150122182), & Leo et al. (US 20180049418 & US 20180049417), each due to the overall similarities to the instant disclosure. Olivier (US 5759224), Endencia et al. (US 6130084), Tedders et al. (US 6244213), are cited for their breadth of interpretation of insect attractants, as well as similarity in insect handling devices. Boston (US 6990768), Roberts (US 20060086037), Morgan et al. (GB 2436199), Allan et al. (US 20070218804), Shapiro Ilan et al. (US 20110139075), Kitazumi et al. (US 20140123902), Chen et al. (US 20130081573 & US 20160270378), Li (WO 2015027659), are all cited for similarities in insect breeding & handling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643